Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 11/04/2021, new claims 31 and 32 have been added.  Claims 5, 10, 12, 15-17, 20, 22, 23, 28 and 30 have been cancelled previously.  Claims 1-4, 6-9, 11, 13, 14, 18, 19, 21, 24-27, 29, 31, and 32 are pending.  Claim 29 stands withdrawn with traverse.  
Claims 1-4, 6-9, 11, 13, 14, 18, 19, 21, 24-27, 31 and 32 are under current examination.
A terminal disclaimer is on file for Application Nos. 16/287,649 and 16/359,494.
All rejections not reiterated have been withdrawn.  

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  

Claim 6 recites “magnetite” in the list of substances that may be the ferromagnetic compound and claim 7 recites “wherein the ferromagnetic compound further comprises black iron oxide.  Black iron oxide is a synonym for Magnetite (See PubChem ID 14789).  The examiner strongly encourages using the same term for each substance throughout the claims to avoid confusion.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11, 13, 14, 18, 19, 21, 24-27, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 18 have been amended to require that the composition contain “encapsulated nanocrystals” of ferromagnetic particles.  The only mention in the application, as filed, of a nanocrystal is the species “Iron (II, III) Oxide Nanocrystals (SPIO)” used to formulate the example compositions (see pages 32-34).  Although some of the materials listed in the specification as species of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claim 7 fails to further limit claim 6 from which it depends.  Claim 7 recites the limitation “wherein the compound further comprises black iron oxide”; however, claim 6 lists Magnetite as one of the substances the compound may be.  Black iron oxide is a synonym for Magnetite (See PubChem ID 14789).  Thus, because the claim recites the phrase “further comprising” it appears to require an additional substance “black iron oxide”; however, the claim from which it depends already embraces compositions containing “black iron oxide” (i.e. magnetite).  Amending the The examiner also strongly encourages using the same term for each substance throughout the claims to avoid confusion.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11, 13, 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2008/0044443; publication date: 02/21/2008; of record) in view of Fukasawa et al. (US 4,792,444; issue date: 12/20/1988; of record) as evidence by PubChem (Magnetite entry; Pubchem ID: 14789).

Thevenet discloses a makeup composition (title) that may be formulated as a mascara (0271) comprising film formers that adhere to keratinous substances (i.e. the composition is lash-adhering 0271).  The composition (i.e. cosmetic base) comprises magnetic particles such as magnetite (Fe3O4) an iron oxide, which is a transition metal oxide (0076).  The magnetite is nanosized (0076), and magnetite is a crystal (see page 1 of the PubChem entry for PubChem ID 14789).  Thevenet discloses further that the composition may contain magnetic composite particles wherein the core contains a magnetic material and the coating is covered by an organic or inorganic matrix (0062).  Thus, Thevenet discloses encapsulated nanocrystals of magnetic particles.  While Thevenet does not expressly disclose values for the intrinsic coercivity of the particles contained in the composition, the examiner also notes that Thevenet discloses that the magnetic particles may be “hard” or “soft” magnets (0031), therefore, Thevenet is considered to implicitly disclose a range in intrinsic coercivity that overlaps with the range recited in the instant claims.  Please refer to page 19 of the instant specification, which describes how the terms “hard” and “soft” magnetics embrace the coercivity values recited in the instant claims.  As noted above, the composition contains film 
Thevenet does not disclose including phenoxyethanol in the composition.

It would have been prima facie obvious to include phenoxyethanol in Thevenet’s composition.  The skilled artisan would have been motivated to do so in order to extend the shelf life of the composition.  One would have had a reasonable expectation of success because this substance was a known preservative for cosmetic compositions at the effective filing date of the instant invention.  
With regard to instant claims 2 and 3, Thevenet discloses using pigments such as iron oxide (i.e. an inorganic pigment) and specifically black iron oxide (0039).  
With regard to instant claim 4, the examiner notes that Thevenet discloses that the pigment may be a magnetic particle (0083) and discloses a particle size for the magnetic particles ranging from 1 nm to 10 mm (0035).  Thus, this is also the range in particle size disclosed for pigments.  This range overlaps with the range required by the instant claims.  Please refer to MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  
With regard to instant claim 6, as noted above, Thevenet discloses that the magnetic particles may be formed from iron oxide & specifically discloses magnetite (0077: Fe3O4, the chemical formula for magnetite and 0075).  
With regard to instant claims 6 and 7, as noted above, the pigment may be black iron oxide (i.e. magnetite).
Thevenet discloses that the pigment may be a magnetic particle (0083) and discloses that the composition may contain from 0.05% to 50% by weight of the 
With regard to instant claim 8, as noted above, discloses a particle size for the magnetic particles ranging from 1 nm to 10 mm (0035).  Please see MPEP 2144.05.  
With regard to instant claim 9, as noted above, the composition may contain magnetic composite particles wherein the core contains a magnetic material and the coating is covered by an organic or inorganic matrix (0062).  With regard to the size, the composite particles may range in size from 1 nm to 1mm.  This range overlaps with the range required by the instant claims.  Please refer to MPEP 2144.05 as noted above.  
With regard to claim 11, the relevant disclosure of Thevenet is set forth above.  Thevenet is silent with respect to using a fluorinated acrylate polymer in the mascara.
Fukasawa discloses fluorinated acrylate polymers improve water and wear resistance in mascara (abstract and example 7, col 11).  
It would have been prima facie obvious to use a fluorinated acrylate polymer in Thevenet’s mascara.  One of ordinary skill in the art would have been motivated to do so in order to improve the water and wear resistance of the mascara.  The skilled Artisan would have had a reasonable expectation of success because this type of polymer is well-known in the art as suitable to add to mascara compositions.
With regard to instant claim 13, the composition may contain fibers (e.g. 0051-0060, which describe synthetic fibers).  
With regard to instant claim 14, the composition may contain essential oils (0288).  
In re Horschel, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 18, 19, 21, 24, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2008/0044443; publication date: 02/21/2008; of record) as applied to claims 1-4, 6-9, 13, and 14 above, and further in view of Nicoline et al. (US 2019/0246729; publication date: 04/15/2019; available as prior art under 35 USC 102(a)(2), effectively filed date: 02/14/2018; of record) and Fukasawa et al. (US 4,792,444; issue date: 12/20/1988; of record).

The relevant disclosure of Thevenet is set forth above.  As noted in the rejection supra, Thevenet discloses a mascara containing magnetic particles, wherein the particles are ferromagnetic such as iron oxides, including magnetite (0076, 0031).  The magnetite is nanosized (0076), and magnetite is a crystal (see page 1 of the PubChem entry for PubChem ID 14789).  Thevenet discloses further that the composition may contain magnetic composite particles wherein the core contains a magnetic material and the coating is covered by an organic or inorganic matrix (0062).  Thus, Thevenet discloses encapsulated nanocrystals of magnetic particles.  Thevenet discloses that the magnetic particles may be “hard” or “soft” magnets (0031), therefore, Thevenet is considered to implicitly disclose a range in intrinsic coercivity that overlaps with the 
Thevenet does not disclose including phenoxyethanol in the composition.
Fukasawa, discloses that phenoxyethanol was known to function as a preservative in cosmetics (col 3, line 30).  
It would have been prima facie obvious to include phenoxyethanol in Thevenet’s composition.  The skilled artisan would have been motivated to do so in order to extend the shelf life of the composition.  One would have had a reasonable expectation of success because this substance was a known preservative for cosmetic compositions at the effective filing date of the instant invention.  
Thevenet is silent with respect to a system having a magnetic eyelash prosthetic as required by instant claim 18.  
Nicoline discloses magnetic false eyelashes (title) that are applied by applying a cosmetic product to the natural eyelash (i.e. applying mascara), the cosmetic product comprising magnetic properties, and applying a false eyelash to the cosmetic product, the false eyelash comprising magnetic properties (abstract).  The cosmetic composition may be mascara (0023).  The eyelash prosthetic may include one or more of iron, 
It would have been prima facie obvious to use Thevenet’s magnetic mascara as the mascara component in Nicoline’s magnetic mascara/magnetic eyelash prosthetic system because one having ordinary skill in the art would recognize Thevenet’s composition to be suitable for this purpose.  See MPEP 2144.07: The selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination.  The skilled Artisan would have a reasonable expectation of success because this would merely require applying Thevenet’s mascara in the application step of using Nicoline’s system.  
With respect to instant claim 18, Nicoline is also silent with respect to the intrinsic coercivity of the magnetic components of the prosthetic lash (i.e. the instant magnetic elements as recited in claim 18, lines 13-14).  Thevenet discloses that the magnetic particles may be “hard” or “soft” magnets (0031), and the instant specification discloses the terms low, intermediate and high intrinsic coercivity are meant to relate to the categories of soft-, semi-hard-, and hard magnetic materials, exhibiting a "low" coercivity of about < 1000 A/m corresponding with soft magnetic materials, an "intermediate" coercivity in the range of about 1000 A/m - 10000 A/m corresponding 
In view of Thevenet who discloses that hard or soft magnets would have been available to those having ordinary skill, it would have been obvious to test magnetic materials having different coercivities, or different strength of magnetic attraction to each other, in order optimize the properties of adherence and removability of the prosthetic lash.
With regard to instant claim 19, Thevenet discloses using pigments such as iron oxide (i.e. an inorganic pigment) and specifically black iron oxide (0039).  
With regard to instant claim 21, Thevenet discloses that the magnetic particles may be formed from magnetite (0077: Fe3O4, the chemical formula for magnetite and 0075).  
With regard to instant claim 18, as noted above, Nicoline discloses forming the element from transition metals such as iron, cobalt, or nickel.  
With regard to instant claim 24, Nicoline does not disclose what material may be used as the magnet in the false lashes (i.e. the instant magnetic element); however, Nicoline indicates that any magnetic material would be suitable (0022, 0026-0028).  Thevenet discloses that there are rare earth elements having magnetic properties (0050).  It would be prima facie obvious to use rare earth compounds as the magnet in Nicoline’s eyelash prosthetic because one having ordinary skill in the art would recognize this category of substance to be suitable for this purpose.  Please see MPEP 2144.07, as noted above.  

Fukasawa discloses fluorinated acrylate polymers improve water and wear resistance in mascara (abstract and example 7, col 11).  
It would have been prima facie obvious to use a fluorinated acrylate polymer in Thevenet’s mascara.  One of ordinary skill in the art would have been motivated to do so in order to improve the water and wear resistance of the mascara.  The skilled Artisan would have had a reasonable expectation of success because this type of polymer is well-known in the art as suitable to add to mascara compositions. 
With regard to claim 32, it would have been prima facie obvious to test several concentrations of phenoxyethanol in order to optimize its preservative effect and therefore the examiner does not consider the range in amount of phenoxyethanol recited in the instant claims to patentably define over the cited prior art.  See MPEP 2144.05:  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Horschel, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2008/0044443; publication date: 02/21/2008) as applied to claims 1-4, 6-9, 13, and 14 above, and further in view of Nicoline et al. (US 2019/0246729; publication date: 04/15/2019; available as prior art under 35 USC 102(a)(2), effectively filed date: 02/14/2018) as applied to claims 18, 19, 21, 24, 27, and 32 above, and further in view of Gleich (US 9,808,173; issue date: 11/07/2017).  


Gleich, in the analogous art of magnetic particles discloses that aluminum-nickel-cobalt (Al-Ni-Co) is a magnetic substance that can be formed into magnetic particles (col 7, lines 44-45).  
It would have been prima facie obvious to use AlNiCo as the magnetic material in the mascara disclosed by Thevenet because one having ordinary skill in the art would recognize this substance as suitable for this purpose (see MPEP 2144.07).  The skilled Artisan would have had a reasonable expectation of success because Thevenet indicates that any substance having magnetic properties may be used.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenet (US 2008/0044443; publication date: 02/21/2008) as applied to claims 1-4, 6-9, 13, and 14 above, and further in view of Nicoline et al. (US 2019/0246729; publication date: 04/15/2019; available as prior art under 35 USC 102(a)(2), effectively filed date: 02/14/2018) as applied to claims 18, 19, 21, 24, 27, and 32 above, and further in view of Zastrow et al. (US 5,961,988; issue date: 10/05/1999).  

The relevant disclosures of Thevenet and Nicoline are set forth above.  Neither reference discloses a magnetic element (the magnetic component of the prosthetic lash recited in instant claim 18) that is formed from one or more hard ferromagnetic materials comprising neodymium-iron-boron.  

It would have been prima facie obvious to use neodymium-iron-boron as the magnetic material in the false lashes disclosed by Nicoline because one having ordinary skill in the art would recognize this substance as suitable for this purpose (see MPEP 2144.07).  The skilled Artisan would have had a reasonable expectation of success because Nicoline indicates that any substance having magnetic properties may be used.  

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.

On page 8, Applicant mentions a Declaration; however, no declaration has been filed since the mailing of the Non-Final Rejection on 05/27/2021.  

On pages 8-10, Applicant argues that each of the cited prior art references do not teach the new limitations introduced in the amendment filed 11/04/2021, specifically the presence of phenoxyethanol and the limitation that the magnetic particles be encapsulated nanocrystals.
The examiner respectfully disagrees with this position for the reasons set forth in the rejection of the amended claims set forth above. 

On page 9, Applicant argues that Applicant has surprisingly found that phenoxyethanol has strong film forming power when mixed with copolymers resulting in mitigation of agglomeration of magnetite nanocrystals due to the reaction of the phenoxyethanol and the co-polymer which encapsulated she magnetite nanocrystals to keep them from connecting.  Applicant argues that neither Thevenet nor Fukasawa discloses or suggests this allegedly unexpected result. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a coating formed from phenoxyethanol and a co-polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Genus, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner also notes that no such coating and anti-flocculant activity is disclosed in the application, as filed.  Phenoxyethanol is disclosed solely for its use as a preservative, thus, in the Application as filed, Applicant discloses using the substance phenoxyethanol for a purpose that was known in the art as of the effective filing date of the instant invention.  
With regard to the assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-9, 11, 14, 18, 19, 21, 24-27, 31 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 16/999,384 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘384 application embrace a method of using a film-forming, load-bearing magnetic eyeliner capable of attaching one or more magnetic eyelash prosthetics, comprising: cosmetic base containing phenoxyethanol incorporating one or more encapsulated nanocrystals of ferromagnetic compounds as magnetic particles, at about 10 to 60 percent by weight; and a film-forming, load-bearing structural adhesive that converts from a gel state to a load-bearing adhesive state after  bismanol and /or AINiCo or neodymium-iron-boron), and having the same coercivity , having the diameter overlapping with the range recited in the instant claims (10nm to 500 microns for pigments and 1 micron to 1 mm for the magnetic particles) and being present in the same amounts required by the instant claims.  The curable structural adhesive may be a fluorinated acrylate polymer.  The composition may contain substances that function as conditioners (e.g. propylene glycol or lanolin etc).  The eyelash prosthetic is also formed from the same materials required 
The ‘384 application differs from the instant application in that the claims embrace an eyeliner composition rather than a mascara composition as the component responsible for creating a magnetic surface on a body part; however, all of the materials required by the instant mascara composition are used to form the eyeliner composition of the ‘384 application.  Because all of the structural limitations recited in the instant claims are also recited in the claims of the ‘384 application, the examiner does not consider the terms “mascara” or “eyeliner” to patentably define the instant invention over the copending application.  That is to say, both inventions claim the same compositions and kits as recited in the instant claims, therefore, are considered obvious variants of the same invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 16/999,384 (reference application) as applied to claims 1-4, 6-9, 11, 14, 18, 19, 21, and 24-27 above, and further in view of Tomko et al. (JP 2007314485; publication date 12/06/2007; citing the English Machine Translation).

The relevant limitations of the ‘384 application are set forth above.  The claims of the ‘384 application are silent with regard to including fibers in the composition.
Tomoo discloses that fibers can be including in various makeup compositions to give a smooth feeling to use (0002).  An example fiber is polyethylene terephthalate (0010), which is a synthetic fiber.  


Response to Arguments
There is no traversal of the double patenting rejection in the remarks filed 11/04/2021.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617